Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 20 October 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     Edgehill October 20th 1808.
                  
                  Altho I have only a torn sheet of paper to write upon yet rather than to neglect writing at all I will make use of it; as I have no paper it will not be in my power to write again shortly to you or any body. Little Benjamins eye is almost well and I hope the next letter you receive from me will inform you that there is no more of that troublesome rising which incommoded him and alarmed us for so long a time. Papa Mama and all the rest of the family are well and send their love to you. Cornelia and Myself have been going to dancing school 2 dances— remember me to Mrs Harrison Smith when you see her next; excuse the shortness of this letter my dear Grandpapa for I have no news to tell you and beleive me to be your most affectionate Grand daughter E W R. Sister Ann sends her love to you
                  
                     EWR
                  
                  
                     Mama is afraid she will not have time to write to you this post and bids me mention to you that Aunt Marks and myself returned to Monticello to have the wine bottled. Two pipes of Termo which were in a crazy condition were bottled one cask of Oeras wine which had leaked in the summer the remainder was drawn off in 203 bottles. another cask of the same wine which was tumbling to peices was drawn off in two smaller casks I beleive we left all of the wine in perfect safety. if the two smaller casks which were the best we could get are to be depended on Burwell thinks they will do they had been used for water casks Mama has sent over twice since we came away to look at them they were perfectly sound and she intends to send every week or ten days to have them examined untill you return. 
                     Your affectionate Grand Daughter.
                  
                  
                     Eleonora Wayles Randolph 
                     
                  
               